UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6910


VINCENT KYLE TAYLOR,

                Plaintiff - Appellant,

          v.

HAROLD CLARKE, Director, Department of Corrections; MR.
WALKER, Warden; DR. NWAKUCHA, Medical Doctor; MR. HORN,
Sergeant; B. BOISE, Correctional Officer; MR. DIGGS, Warden;
MS. CLARKE, Medical Doctor; M. PRICE, Medical Administrator;
MR. HARDING, Sergeant,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:15-cv-01188-JCC-TCB)


Submitted:   December 15, 2016            Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Kyle Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Vincent     Kyle   Taylor    appeals      the    district        court’s    order

dismissing Taylor’s 42 U.S.C. § 1983 (2012) complaint, and he

has filed motions for appointment of counsel.                     Taylor’s failure

to challenge on appeal the district court’s dispositive holdings

amounts to a waiver of appellate review of those holdings.                          See

Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir.

2004).      Thus, we affirm the district court’s judgment.                       Taylor

v. Clarke, No. 1:15-cv-01188-JCC-TCB (E.D. Va. June 23, 2016).

We   deny    Taylor’s   motions    for       appointment         of   counsel.      We

dispense     with    oral   argument     because          the    facts   and     legal

contentions    are   adequately    presented         in    the    materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         2